

Exhibit 10.4


EXELIXIS, INC.
CHANGE IN CONTROL AND SEVERANCE BENEFIT PLAN


SECTION 1.
INTRODUCTION.

The Exelixis, Inc. Change in Control and Severance Benefit Plan (the “Plan”),
established on December 9, 2005, and amended and restated effective December 23,
2008 and December 1, 2010, is hereby further amended and restated effective
September 6, 2017 (the “Effective Date”). The purpose of the Plan is to provide
for the payment of severance benefits to certain eligible employees of Exelixis,
Inc. and its wholly owned subsidiaries in the event that such employees are
subject to qualifying employment terminations and additional benefits if such
qualifying employment termination occurs in connection with a Change in Control.
This Plan shall supersede any severance benefit plan, contract, agreement,
policy or practice maintained by the Company on the Effective Date; provided,
however, that if any provision relating to stock options or other awards
contained in any equity incentive plan adopted by the Company (the “Equity
Incentive Plan”), or a stock option agreement or other agreement under the
Equity Incentive Plan, is more favorable to an employee than the corresponding
provision or the absence of such corresponding provision in the Plan, then such
more favorable provision in the Equity Incentive Plan or such agreement shall
govern, but the remainder of the Plan and such agreement shall continue in full
force and effect. This document also is the Summary Plan Description for the
Plan.
SECTION 2.
DEFINITIONS.

For purposes of the Plan, except as otherwise provided in the applicable
Participation Notice, the following terms are defined as follows:
(a)    “Base Salary” means the Participant’s annual base pay (excluding
incentive pay, premium pay, commissions, overtime, bonuses and other forms of
variable compensation), at the higher of (i) the rate in effect during the last
regularly scheduled payroll period immediately preceding the date of the
Participant’s Covered Termination, or (ii) in the event of a Covered Termination
that is a Constructive Termination based on a reduction of the Participant’s
base salary, the rate in effect during the last regularly scheduled payroll
period immediately preceding the date of such reduction, in each case divided by
twelve (12).
(b)    “Board” means the Board of Directors of Exelixis, Inc.
(c)    “Bonus” means the Participant’s target bonus established by the Company’s
Compensation Committee for the year in which the Covered Termination occurs
divided by twelve (12).
(d)    “Change in Control” means one of the following events or a series of more
than one of the following events: (i) when a person, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934)
acquires beneficial ownership of the Company's capital stock equal to 50% or
more of either (x) the then-outstanding shares of the Company's common stock or
(y) the combined voting power of the Company's then-outstanding securities
entitled to vote generally in the election of directors; (ii) upon the
consummation by the Company of (x) a reorganization, merger or consolidation,
provided that, in each case, the persons who were the Company's stockholders
immediately prior to the reorganization, merger or consolidation do not,
immediately after, own more than 50% of the combined voting power entitled to
vote generally in the election of directors of the reorganized, merged or
consolidated company's then outstanding voting securities, or (y) a liquidation
or dissolution of the Company or the sale of all or substantially all of the
Company's assets; or (iii) when the Continuing Directors (as defined below) do
not constitute a majority of the Board (or, if applicable, the Board of a
successor corporation to the Company), where the term "Continuing Director"
means at any date a member of the Board (x) who was a member of the Board on the
date of the initial adoption of this Plan by the Board or (y) who was nominated
or elected subsequent to such date by at least a majority of the directors who
were Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board, is excluded from clause (iii)(y) above. For the purposes of this
definition, (i) prior to a Change in Control, “Company” shall mean only
Exelixis, Inc. or its successor and shall not include (A) its wholly owned
subsidiaries or (B) the surviving or controlling entity resulting from a Change
in Control or the entity to which the Company’s


1.

--------------------------------------------------------------------------------




assets were transferred in the case of an asset sale constituting a Change in
Control and (ii) following a Change in Control, “Company” shall mean only
Exelixis, Inc. (or its successor) and any surviving or controlling entity
resulting from such Change in Control or the entity to which the Company’s
assets were transferred in the case of an asset sale constituting such a Change
in Control and shall not include any wholly owned subsidiaries.
(e)    “Change in Control Termination” means a Covered Termination which occurs
within one (1) month prior to, as of, or within thirteen (13) months following
the effective date of a Change in Control.
(f)    “Change in Control Termination Date” means the later of (i) the effective
date of the Participant’s Change in Control Termination or (ii) the effective
date of the applicable Change in Control.
(g)    “COBRA Period” means (i) in the case of a Change in Control Termination,
the applicable number of months set forth in Section 4(a)(iii) and (ii) in the
case of a Covered Termination that is not a Change in Control Termination, (x)
in the case of an Executive Participant, twelve (12) months and (y) in the case
of a Participant who is not an Executive Participant, six (6) months.
(h)    “Code” means the Internal Revenue Code of 1986, as amended.
(i)    “Company” means Exelixis, Inc., its wholly owned subsidiaries, any
successor to Exelixis, Inc. and, following a Change in Control, the surviving or
controlling entity resulting from such a Change in Control or the entity to
which the Company’s assets were transferred in the case where the Change in
Control is an asset sale.
(j)    “Constructive Termination” means a voluntary termination of employment
with the Company resulting in a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h) (without regard to any permissible
alternative definition of “termination of employment” thereunder) by a
Participant after one of the following is undertaken without the Participant’s
written consent: (i) reduction of such Participant’s base salary by more than
ten percent (10%) as in effect immediately prior to the time such reduction
occurs; (ii) the occurrence of a material diminution in the package of welfare
benefit plans, taken as a whole, in which such Participant is entitled to
participate immediately prior to the time such material diminution occurs
(except that such Participant’s contributions may be raised to the extent of any
cost increases imposed by third parties); provided, however, that a separation
from service based on such material diminution qualifies as an “involuntary
separation from service” as provided under Treasury Regulation Section
1.409A-1(n)(2)(i) or (ii); (iii) a change in such Participant’s
responsibilities, authority or offices that, taken as a whole, result in a
material diminution of position; provided, however, that a change in the
Participant’s title or reporting relationships shall not by itself constitute a
Constructive Termination; (iv) a request that such Participant relocate to a
worksite that is more than thirty-five (35) miles from such Participant’s prior
worksite, unless such Participant accepts such relocation opportunity; (v) a
material reduction in duties; (vi) a failure or refusal of any successor company
to assume the obligations of the Company under an agreement with such
Participant; or (vii) a material breach by the Company of any of the material
provisions of an agreement with such Participant, including, without limitation,
a breach of the terms of any agreement or program providing for the payment of
bonus compensation. Notwithstanding any provision of this definition of
“Constructive Termination” to the contrary, (i) an event or action by the
Company shall not give the Participant grounds to voluntarily terminate
employment as a Constructive Termination unless the Participant gives the
Company written notice within thirty (30) days of the initial existence of such
event or action that the event or action by the Company would give the
Participant such grounds to so terminate employment and such event or action is
not reversed, remedied or cured, as the case may be, by the Company as soon as
possible but in no event later than within thirty (30) days of receiving such
written notice from the Participant and (ii) in order to constitute a
Constructive Termination, the Participant must terminate employment with the
Company within thirty (30) days following the end of the period within which the
Company was entitled to reverse, remedy or cure such event or action but failed
to do so. For the avoidance of doubt, the cessation of employment followed by
the immediate commencement of services as an independent contractor for the
Company, which does not result in a “separation from service” with the Company
within the meaning of Treasury Regulation Section 1.409A-1(h), shall not
constitute a Constructive Termination.
(k)    “Covered Termination” means (x) an Involuntary Termination Without Cause
or (y) a Constructive Termination if such Constructive Termination occurs any
time after the date that is one (1) month prior to the effective date of the
first Change in Control that occurs after the Participant commences
participation in the Plan. Termination of employment of a Participant due to
death or disability shall not constitute a Covered Termination unless a
voluntary termination of employment by the Participant immediately prior to the
Participant’s death or disability would have qualified as a Constructive
Termination.
(l)    “Covered Termination Date” means (i) in the case of a Covered Termination
that is an Involuntary Termination Without Cause, the effective date of the
Participant’s Involuntary Termination Without Cause, or (ii) in the case


2.

--------------------------------------------------------------------------------




of a Covered Termination that is a Constructive Termination that occurs any time
after the date that is one (1) month prior to the effective date of the first
Change in Control that occurs after the Participant commences participation in
the Plan, the later of (x) the effective date of the Participant’s Constructive
Termination or (y) the effective date of such Change in Control.
(m)    “Equity Incentive Plan” means any equity incentive plan adopted by the
Company.
(n)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(o)    “Involuntary Termination Without Cause” means a Participant’s involuntary
termination of employment by the Company resulting in a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h) (without
regard to any permissible alternative definition of “termination of employment”
thereunder) for a reason other than Cause. “Cause” means the occurrence of any
one or more of the following: (i) the Participant’s conviction of, or plea of no
contest with respect to, any crime involving fraud, dishonesty or moral
turpitude; (ii) the Participant’s attempted commission of or participation in a
fraud or act of dishonesty against the Company that results in (or might have
reasonably resulted in) material harm to the business of the Company; (iii) the
Participant’s intentional, material violation of any contract or agreement
between the Participant and the Company, any statutory duty the Participant owes
to the Company, or any material Company policy; or (iv) the Participant’s
conduct that constitutes gross misconduct, insubordination, incompetence or
habitual neglect of duties and that results in (or might have reasonably
resulted in) material harm to the business of the Company; provided, however,
that the conduct described under clause (iii) or (iv) above will only constitute
Cause if such conduct is not cured within fifteen (15) days after the
Participant’s receipt of written notice from the Company or the Board specifying
the particulars of the conduct that may constitute Cause. The determination that
a termination of a Participant’s employment is for Cause shall not be made
unless and until there shall have been delivered to such Participant a copy of a
resolution duly adopted by the affirmative vote of at least a majority of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice to such Participant and an opportunity for such Participant,
together with such Participant’s counsel, to be heard before the Board), finding
that in the good faith opinion of the Board, such Participant was guilty of the
conduct constituting “Cause” and specifying the particulars. For the avoidance
of doubt, if, in connection with a Change in Control, an employee is terminated
and offered “immediate reemployment” by the surviving or controlling entity
resulting from a Change in Control or the entity to which the Company’s assets
were transferred in the case of an asset sale constituting a Change in Control,
then such termination shall not constitute an Involuntary Termination Without
Cause. For purposes of the foregoing, “immediate reemployment” shall mean that
the employee's employment with the surviving or controlling entity resulting
from a Change in Control or the entity to which the Company’s assets were
transferred in the case of an asset sale constituting a Change in Control,
results in uninterrupted employment such that the employee does not suffer a
lapse in pay as a result of the Change in Control and the terms of such
reemployment, taken as a whole, are not less favorable than the terms of
employment with the Company immediately prior to such employee’s termination of
employment. For the avoidance of doubt, the cessation of employment followed by
the immediate commencement of services as an independent contractor for the
Company, which does not result in a “separation from service” with the Company
within the meaning of Treasury Regulation Section 1.409A-1(h), shall not
constitute an Involuntary Termination Without Cause.
(p)    “Participant” means an individual (i) who is employed by the Company as
its Chief Executive Officer, President, executive vice president, senior vice
president, vice president or any other officer with a rank of vice president or
above and (ii) who has received a Participation Notice from and executed and
returned such Participation Notice to the Company. The determination of whether
an employee is a Participant shall be made by the Plan Administrator, in its
sole discretion, and such determination shall be binding and conclusive on all
persons. “Executive Participant” means a Participant who has been designated as
an Executive Participant on the Participant’s Participation Notice. For purposes
of determining any benefits under the Plan, the position or level of any
individual (as the Chief Executive Officer, an Executive Participant, or a
Participant who is not an Executive Participant) will be the higher of (i) such
individual’s position or level on the effective date of his or her Covered
Termination, or (ii) in the event of a Covered Termination that is a
Constructive Termination based on a material diminution of such individual’s
position, such individual’s position or level immediately preceding the date of
such diminution.
(q)    “Participation Notice” means the latest notice delivered by the Company
to a Participant informing the employee that the employee is a Participant in
the Plan, substantially in the form of Exhibit A hereto.
(r)    “Plan Administrator” means the Board or any committee duly authorized by
the Board to administer the Plan. The Plan Administrator may, but is not
required to be, the Compensation Committee of the Board. The Board may at any
time administer the Plan, in whole or in part, notwithstanding that the Board
has previously appointed a committee to act as the Plan Administrator.


3.

--------------------------------------------------------------------------------




SECTION 3.
ELIGIBILITY FOR BENEFITS.

(a)    General Rules. Subject to the provisions set forth in this Section and
Section 7, in the event of a Covered Termination, the Company will provide the
severance benefits described in Section 4 of the Plan to the affected
Participant.
(b)    Exceptions to Benefit Entitlement. An employee, including an employee who
otherwise is a Participant, will not receive benefits under the Plan (or will
receive reduced benefits under the Plan) in the following circumstances, as
determined by the Company in its sole discretion:
(i)    The employee has executed an individually negotiated employment contract
or agreement with the Company relating to severance or change in control
benefits that is in effect on his or her termination date, in which case such
employee’s severance benefit, if any, shall be governed by the terms of such
individually negotiated employment contract or agreement.
(ii)    The employee voluntarily terminates employment with the Company in order
to accept employment with another entity that is controlled (directly or
indirectly) by the Company or is otherwise an affiliate of the Company.
(iii)    The employee does not confirm in writing that he or she shall be
subject to the Company’s Employee Proprietary Information and Inventions
Agreement.
(c)    Termination of Benefits. A Participant’s right to receive the payment of
benefits under this Plan shall terminate immediately if, at any time prior to or
during the period for which the Participant is receiving benefits hereunder, the
Participant, without the prior written approval of the Company:
(i)    willfully breaches a material provision of the Participant’s Employee
Proprietary Information and Inventions Agreement with the Company, as referenced
in Section 3(b)(iii); or
(ii)    willfully encourages or solicits any of the Company’s then current
employees to leave the Company’s employ.
SECTION 4.
AMOUNT OF BENEFITS.

(a)    Cash Severance Benefits. Except as provided in the applicable
Participation Notice:
(i)    Each Participant who incurs a Covered Termination that is not also a
Change in Control Termination shall be entitled to receive a cash severance
benefit equal to (x) twelve (12) months of Base Salary in the case of an
Executive Participant and (y) six (6) months of Base Salary in the case of a
Participant who is not an Executive Participant. Any cash severance benefits
provided under this Section 4(a)(i) shall be paid pursuant to the provisions of
Section 5.
(ii)    Each Participant who incurs a Change in Control Termination shall be
entitled to receive a cash severance benefit equal to the sum of the
Participant’s Base Salary plus Bonus for the applicable number of months set
forth in Section 4(a)(iii). If a Participant serves in two or more positions set
forth in the table below, such cash severance benefit shall be for the position
with the greatest number of months of cash severance, with no additional cash
severance for the other position(s). Any cash severance benefits provided under
this Section 4(a)(ii) shall be paid pursuant to the provisions of Section 5.
(iii)    For the purposes of determining (x) the number of months of severance
benefits in the event of a Change in Control Termination pursuant to Section
4(a)(ii) and (y) the COBRA Period in the event of a Change in Control
Termination, the following periods shall be used.


4.

--------------------------------------------------------------------------------




Position or Level
Months
Chief Executive Officer
24 months
Executive Participants other than the Chief Executive Officer
18 months
Participants who are not Executive Participants
12 months



(b)    Accelerated Stock Award Vesting and Extended Exercisability of Stock
Options. If a Participant incurs a Change in Control Termination, then effective
as of the later of the Participant’s Change in Control Termination Date or, if
applicable, the effective date of the release described in Section 7(a), (i) the
vesting and exercisability of all outstanding options to purchase the Company’s
common stock (or stock appreciation rights or similar rights or other rights
with respect to stock of the Company issued pursuant to the Equity Incentive
Plan) that are held by the Participant on the effective date of such Change in
Control Termination shall be accelerated in full, and (ii) any reacquisition or
repurchase rights held by the Company in respect of common stock issued or
issuable (or in respect of similar rights or other rights with respect to stock
of the Company issued or issuable pursuant to the Equity Incentive Plan)
pursuant to any other stock award granted to the Participant by the Company
shall lapse. In order to give effect to the intent of this provision, in the
event of a Participant’s Change in Control Termination, notwithstanding anything
to the contrary set forth in the Equity Incentive Plan or an option or other
stock award agreement under the Equity Incentive Plan, in no event will any
portion of the Participant’s option or other stock award be forfeited or
terminate prior to the later of the Participant’s Change in Control Termination
Date or, if applicable, the effective date of the release described in Section
7(a).
In addition, if a Participant incurs a Change in Control Termination, the
post-termination of employment exercise period of any outstanding option (or
stock appreciation right or similar right or other rights with respect to stock
of the Company issued pursuant to the Equity Incentive Plan) held by the
Participant on the date of his or her Change in Control Termination shall be
extended, if necessary, such that the post-termination of employment exercise
period shall not terminate prior to the later of (i) the date twelve (12) months
after the Change in Control Termination Date or (ii) the post-termination
exercise period provided for in such option or other stock award; provided,
however, that such stock right shall not be exercisable after the expiration of
its maximum term. Notwithstanding the foregoing, stock rights granted prior to
the Effective Date shall not be exercisable after the later of (A) the 15th day
of the third month following the date at which, or (B) December 31 of the
calendar year in which, the stock right would otherwise have expired if the
stock right had not been extended.
Notwithstanding the provisions of this Section 4(b), in the event that the
provisions of this Section 4(b) regarding acceleration of vesting of an option
or other stock award or extended exercisability of an option or other stock
award would adversely affect a Participant’s option or other stock award
(including, without limitation, its status as an incentive stock option under
Section 422 of the Code) that is outstanding on the date the Participant
commences participation in the Plan, such acceleration of vesting and/or
extended exercisability shall be deemed null and void as to such option or other
stock award unless the affected Participant consents in writing to such
acceleration of vesting or extended exercisability as to such option or other
stock award within thirty (30) days after becoming a Participant in the Plan.
(c)    Continued Medical Benefits. If a Participant incurs a Covered Termination
and the Participant was enrolled in a health, dental, or vision plan sponsored
by the Company immediately prior to such Covered Termination, the Participant
may be eligible to continue coverage under such health, dental, or vision plan
(or to convert to an individual policy), at the time of the Participant’s
termination of employment, under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”). The Company will notify the Participant of any such right
to continue such coverage at the time of termination pursuant to COBRA. No
provision of this Plan will affect the continuation coverage rules under COBRA,
except that the Company’s payment, if any, of applicable insurance premiums will
be credited as payment by the Participant for purposes of the Participant’s
payment required under COBRA. Therefore, the period during which a Participant
may elect to continue the Company’s health, dental, or vision plan coverage at
his or her own expense under COBRA, the length of time during which COBRA
coverage will be made available to the Participant, and all other rights and
obligations of the Participant under COBRA (except the obligation to pay
insurance premiums that the Company pays, if any) will be applied in the same
manner that such rules would apply in the absence of this Plan.


5.

--------------------------------------------------------------------------------




If a Participant timely elects continued coverage under COBRA, the Company shall
pay the full amount of the Participant’s COBRA premiums on behalf of the
Participant for the Participant’s continued coverage under the Company’s health,
dental and vision plans, including coverage for the Participant’s eligible
dependents, during the number of months equal to the COBRA Period; provided,
however, that if the COBRA Period exceeds the length of time that the
Participant is entitled to coverage under COBRA (including any additional period
under analogous provisions of state law), the Company or any resulting or
acquiring entity or transferee entity (in the case of an asset sale) involved in
a Change in Control, as applicable, shall be required to provide health, dental
and vision insurance coverage for the Participant and his or her eligible
dependents for any portion of the COBRA Period that exceeds the length of time
that the Participant is entitled to coverage under COBRA (including any
additional period under analogous provisions of state law), at a level of
coverage that is substantially similar to the continued coverage that the
Participant and his or her eligible dependents received under the Company’s
health, dental and vision plans; provided further, however, that no such premium
payments (or any other payments for medical, dental or vision coverage by the
Company) shall be made following the Participant’s death or the effective date
of the Participant’s coverage by a medical, dental or vision insurance plan of a
subsequent employer. Each Participant shall be required to notify the Company
immediately if the Participant becomes covered by a medical, dental or vision
insurance plan of a subsequent employer. Upon the conclusion of the COBRA Period
(or such shorter period during which the Company is obligated to pay premiums
pursuant to this Section 4(c)), the Participant will be responsible for the
entire payment of premiums required under COBRA.
For purposes of this Section 4(c), (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law and (ii) any applicable
insurance premiums that are paid by the Company shall not include any amounts
payable by the Participant under an Internal Revenue Code Section 125 health
care reimbursement plan, which amounts, if any, are the sole responsibility of
the Participant.
Notwithstanding the foregoing, if the Company, in its sole discretion,
determines that it cannot provide the foregoing subsidy of COBRA coverage
without potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company instead shall
provide to the Participant a taxable monthly payment in an amount equal to the
monthly COBRA premium that the Participant would be required to pay to continue
the group health coverage in effect on the date of the Covered Termination
(which amount shall be based on the premium for the first month of COBRA
coverage), which payments shall be made regardless of whether the Participant
elects COBRA continuation coverage, shall commence on the later of (i) the first
day of the month following the month in which the Covered Termination Date or
Change in Control Termination Date, as applicable, occurs, (ii) the effective
date of the release described in Section 7(a), if applicable, and (iii) the
effective date of the Company’s determination of violation of applicable law,
and shall end on the earliest of (x) the Participant’s death, (y) the effective
date on which the Participant becomes covered by a medical, dental or vision
insurance plan of a subsequent employer, and (z) the last day of the COBRA
Period.
(d)    Outplacement Services. If a Participant incurs a Change in Control
Termination, the Company shall pay, on behalf of the Participant, for
outplacement services with an outplacement service provider selected by the
Company for the applicable time period specified below; provided, however, that
the payments made by the Company for such outplacement services shall not exceed
the applicable maximum amount set forth below; provided further, however, that
such payments qualify for the exception provided by Treasury Regulation Sections
1.409A-1(b)(9)(v)(A) and (C).
Position or Level
Time Period
Maximum Amount
Chief Executive Officer
24 months
$50,000
Executive Participants other than the Chief Executive Officer
18 months
$30,000
Participants who are not Executive Participants
12 months
$20,000



(e)    Other Employee Benefits. All other benefits (such as life insurance,
disability coverage, and 401(k) plan coverage) shall terminate as of the
Participant’s termination date (except to the extent that a conversion privilege
may be available thereunder).
(f)    Additional Benefits. Notwithstanding the foregoing, the Company may, in
its sole discretion, provide additional or enhanced benefits to those benefits
provided for pursuant to Sections 4(a), 4(b), 4(c) and 4(d) to Participants


6.

--------------------------------------------------------------------------------




or employees who are not Participants (“Non-Participants”) chosen by the
Company, in its sole discretion, and the provision of any such benefits to a
Participant or a Non-Participant shall in no way obligate the Company to provide
such benefits to any other Participant or to any other Non-Participant, even if
similarly situated. If benefits under the Plan are provided to a
Non-Participant, references in the Plan to “Participant” (with the exception of
Sections 4(a), 4(b), 4(c) and 4(d)) shall be deemed to refer to such
Non-Participants.
SECTION 5.
TIME AND FORM OF SEVERANCE PAYMENTS.

(a)    General Rules. Subject to Section 5(b), any cash severance benefit
provided under Section 4(a) shall be paid in installments, pursuant to the
Company’s regularly scheduled payroll periods, commencing on the first regularly
scheduled payroll period following the later of (i) the Participant’s Covered
Termination Date or Change in Control Termination Date, as applicable, or (ii)
the effective date of the release described in Section 7(a), if applicable, and
shall be subject to all applicable withholding for federal, state and local
taxes. In the event of a Participant’s death prior to receiving all installment
payments of his or her cash severance benefit under Section 4(a), any remaining
installment payments shall be made to the Participant’s estate on the same
payment schedule as would have occurred absent the Participant’s death. In no
event shall payment of any Plan benefit be made prior to the Participant’s
Covered Termination Date or Change in Control Termination Date, as applicable,
or prior to the effective date of the release described in Section 7(a), if
applicable.
(b)    Application of Section 409A.
(i)    All payments provided under this Plan are intended to constitute separate
payments for purposes of Treasury Regulation Section 1.409A-2(b)(2).
(ii)    If a Participant is a “specified employee” of the Company or any
affiliate thereof (or any successor entity thereto) within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of a Covered Termination, then
any cash severance payments pursuant to Section 4(a) and any other benefits
payable under the Plan (collectively, the “Severance Payments”) shall be delayed
until the date that is six (6) months after the date of the Covered Termination
(such date, the “Delayed Payment Date”), and the Company (or the successor
entity thereto, as applicable) shall (A) pay to Participant a lump sum amount
equal to the sum of the Severance Payments that otherwise would have been paid
to Participant on or before the Delayed Payment Date, without any adjustment on
account of such delay, and (B) continue the Severance Payments in accordance
with any applicable payment schedules set forth for the balance of the period
specified herein. Notwithstanding the foregoing, (i) Severance Payments
scheduled to be paid from the date of a Covered Termination through March 15th
of the calendar year following such termination shall be paid to the maximum
extent permitted pursuant to the “short-term deferral” rule set forth in
Treasury Regulation Section 1.409A-1(b)(4); (ii) Severance Payments scheduled to
be paid that are not paid pursuant to the preceding clause (i) shall be paid as
scheduled to the maximum extent permitted pursuant to an “involuntary separation
from service” as permitted by Treasury Regulation Section 1.409A-1(b)(9)(iii),
but in no event later than the last day of the second taxable year following the
taxable year of the Covered Termination; and (iii) any Severance Payments that
are not paid pursuant to either the preceding clause (i) or the preceding clause
(ii) shall be subject to delay, if necessary to avoid the imposition of the
adverse personal tax consequences under Section 409A of the Code, as provided in
the previous sentence. Except to the extent that payments may be delayed until
the Delayed Payment Date, on the first regularly scheduled payroll period
following the later of (x) the Participant’s Covered Termination Date or Change
in Control Termination Date, as applicable, or (y) the effective date of the
release described in Section 7(a), if applicable, the Company will pay the
Participant the cash severance payments pursuant to Section 4(a) the Participant
would otherwise have received under the Plan on or prior to such date but for
the delay in payment related to the effectiveness of the release described in
Section 7(a), if any, with the balance of such payments being paid as otherwise
provided herein.
(iii)    If the Company determines that any benefit payable under the Plan
constitutes “deferred compensation” under Section 409A of the Code and the
Participant’s Covered Termination occurs at a time during the calendar year when
the release described in Section 7(a) could become effective in the calendar
year following the calendar year in which such Covered Termination occurs, then
for purposes of such benefit, such release will not be deemed effective any
earlier than the latest permitted effective date set forth therein (which date,
in all cases, will be in the subsequent calendar year).
(iv)    Benefits provided under Section 4(b) are intended to be provided
pursuant to the exception provided by Treasury Regulation Sections
1.409A-1(b)(5)(v)(C)(1) and 1.409A-1(b)(5)(v)(E), to the extent applicable.
Amounts paid under Section 4(c) are not intended to be delayed pursuant to
Section 409A(a)(2)(B)(i) of the Code and are intended to be paid pursuant to the
exception provided by Treasury Regulation Section 1.409A-1(b)(9)(v)(B), to the
extent applicable. Amounts paid under Section 4(d) are intended to qualify for
the exception provided under Treasury Regulation Sections 1.409A-1(b)(9)(v)(A)
and (C).


7.

--------------------------------------------------------------------------------




SECTION 6.
REEMPLOYMENT.

In the event of a Participant’s reemployment by the Company during the period of
time in respect of which severance benefits pursuant to Section 4(a) or Section
4(f) have been paid, the Company, in its sole and absolute discretion, may
require such Participant to repay to the Company all or a portion of such
severance benefits as a condition of reemployment.
SECTION 7.
LIMITATIONS ON BENEFITS.

(a)    Release. In order to be eligible to receive benefits under the Plan and
if requested by the Company, a Participant also must execute, in connection with
the Participant’s Covered Termination or Change in Control Termination, a
general waiver and release in substantially the form attached hereto as Exhibit
B, Exhibit C or Exhibit D, as appropriate, and such release must become
effective in accordance with its terms; provided, however, (i) no such release
shall require the Participant to forego any unpaid salary, any accrued but
unpaid vacation pay or any benefits payable pursuant to this Plan, and (ii) cash
severance benefits pursuant to Section 4(a) shall commence to be paid on the
first regularly scheduled payroll period following the later of (x) the
Participant’s Covered Termination Date or Change in Control Termination Date, as
applicable, or (y) the effective date of such general waiver and release (the
“Release Effective Date”), in accordance with and subject to Section 5, and any
installment payments that, in the absence of the requirement of a general waiver
and release, would have been paid between the Participant’s Covered Termination
Date or Change in Control Termination Date, as applicable and the Release
Effective Date shall be made together with the first installment payment that
occurs following the Release Effective Date such that the duration of payments
will not be affected by the timing of the Release Effective Date. With respect
to any outstanding option or other stock award held by the Participant, no
provision set forth in this Plan granting the Participant any accelerated
vesting or additional rights to exercise the option or other stock award will be
effective unless and until the release, if requested, becomes effective. The
Company, in its sole discretion, may modify the form of the required release to
comply with applicable law and shall determine the form of the required release,
which may be incorporated into a termination agreement or other agreement with
the Participant.
(b)    Certain Reductions. The Company, in its sole discretion, shall have the
authority to reduce a Participant’s severance benefits, in whole or in part, by
any other severance benefits, pay in lieu of notice, or other similar benefits
payable to the Participant by the Company that become payable in connection with
the Participant’s termination of employment pursuant to (i) any applicable legal
requirement, including, without limitation, the Worker Adjustment and Retraining
Notification Act (the “WARN Act”), (ii) a written employment or severance
agreement with the Company, or (iii) any Company policy or practice providing
for the Participant to remain on the payroll for a limited period of time after
being given notice of the termination of the Participant’s employment. The
benefits provided under this Plan are intended to satisfy, in whole or in part,
any and all statutory obligations and other contractual obligations of the
Company that may arise out of a Participant’s termination of employment, and the
Plan Administrator shall so construe and implement the terms of the Plan. The
Company’s decision to apply such reductions to the severance benefits of one
Participant and the amount of such reductions shall in no way obligate the
Company to apply the same reductions in the same amounts to the severance
benefits of any other Participant, even if similarly situated. In the Company’s
sole discretion, such reductions may be applied on a retroactive basis, with
severance benefits previously paid being recharacterized as payments pursuant to
the Company’s statutory or other contractual obligations.
(c)    Mitigation. Except as otherwise specifically provided herein, a
Participant shall not be required to mitigate damages or the amount of any
payment provided under this Plan by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Plan be reduced by any
compensation earned by a Participant as a result of employment by another
employer or any retirement benefits received by such Participant after the date
of the Participant’s termination of employment with the Company.
(d)    Non-Duplication of Benefits. Except as otherwise specifically provided
for herein, no Participant is eligible to receive benefits under this Plan or
pursuant to other contractual obligations more than one time. This Plan is
designed to provide certain severance pay and change in control benefits to
Participants pursuant to the terms and conditions set forth in this Plan. The
payments pursuant to this Plan are in addition to, and not in lieu of, any
unpaid salary, bonuses or benefits (other than severance or change in control
benefits) to which a Participant may be entitled for the period ending with the
Participant’s Covered Termination.
(e)    Indebtedness of Participants. If a Participant is indebted to the Company
on the effective date of his or her Covered Termination, the Company reserves
the right to offset any severance payments under the Plan by the amount of such
indebtedness.


8.

--------------------------------------------------------------------------------




(f)    Parachute Payments. Except as otherwise provided in an agreement between
a Participant and the Company, if any payment or benefit the Participant would
receive in connection with a Change in Control from the Company or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Participant’s receipt of the greatest economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in a manner (the “Reduction Method”) necessary to provide the
Participant with the greatest economic benefit. If more than one manner of
reduction of payments or benefits necessary to arrive at the Reduced Amount
yields the greatest economic benefit, the payments and benefits shall be reduced
pro rata (the “Pro Rata Reduction Method”).
Notwithstanding any provision of the foregoing paragraph to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A of the Code that
would not otherwise be subject to taxes pursuant to Section 409A of the Code,
then the Reduction Method and/or the Pro Rata Reduction Method, as the case may
be, will be modified so as to avoid the imposition of taxes pursuant to Section
409A of the Code as follows: (A) as a first priority, the modification will
preserve to the greatest extent possible, the greatest  economic benefit for the
Participant as determined on an after-tax basis; (B) as a second priority,
Payments that are contingent on future events (e.g., being terminated without
Cause), will be reduced (or eliminated) before Payments that are not contingent
on future events; and (C) as a third priority, Payments that are “deferred
compensation” within the meaning of Section 409A of the Code will be reduced (or
eliminated) before Payments that are not “deferred compensation” within the
meaning of Section 409A of the Code.
If a Participant receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of the first paragraph of this Section 7(f) and the
Internal Revenue Service determines thereafter that some portion of the Payment
is subject to the Excise Tax, the Participant agrees to promptly return to the
Company a sufficient amount of the Payment (after reduction pursuant to clause
(x) of the first paragraph of this Section 7(f)) so that no portion of the
remaining Payment is subject to the Excise Tax.  For the avoidance of doubt, if
the Reduced Amount was determined pursuant to clause (y) of the first paragraph
of this Section 7(f), the Participant will have no obligation to return any
portion of the Payment pursuant to the preceding sentence.
SECTION 8.
RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

(a)    Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.
(b)    Amendment or Termination. The Company reserves the right to amend or
terminate this Plan, any Participation Notice issued pursuant to the Plan or the
benefits provided hereunder at any time; provided, however, that (i) no such
amendment or termination shall reduce or otherwise adversely affect the
severance benefits provided in Sections 4(a)(i) or 4(c) to a Participant in
connection with a Covered Termination that is not a Change in Control
Termination, unless such Participant consents in writing to such amendment or
termination and (ii) no such amendment or termination shall occur following the
date one (1) month prior to a Change in Control as to any Participant who would
be adversely affected by such amendment or termination unless such Participant
consents in writing to such amendment or termination. Any action amending or
terminating the Plan or any Participation Notice shall be in writing and
executed by a duly authorized officer of the Company. Unless otherwise required
by law, no approval of the shareholders of the Company shall be required for any
amendment or termination including any amendment that increases the benefits
provided under any option or other stock award.
SECTION 9.
NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.


9.

--------------------------------------------------------------------------------




SECTION 10.
LEGAL CONSTRUCTION.

This Plan shall be governed by and construed under the laws of the State of
California (without regard to principles of conflict of laws), except to the
extent preempted by ERISA.
SECTION 11.
CLAIMS, INQUIRIES AND APPEALS.

(a)    Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is:
Exelixis, Inc.
Attn: Corporate Secretary
210 East Grand Avenue
South San Francisco, CA 94080
(b)    Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:
(1)
the specific reason or reasons for the denial;

(2)
references to the specific Plan provisions upon which the denial is based;

(3)
a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(4)
an explanation of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the applicant’s right to bring a civil
action under Section 502(a) of ERISA following a denial on review of the claim,
as described in Section 11(d) below.

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.
(c)    Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:
Exelixis, Inc.
Attn: Corporate Secretary
210 East Grand Avenue
South San Francisco, CA 94080
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.


10.

--------------------------------------------------------------------------------




(d)    Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner designed to be understood by the applicant, the following:
(1)
the specific reason or reasons for the denial;

(2)
references to the specific Plan provisions upon which the denial is based;

(3)
a statement that the applicant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and

(4)
a statement of the applicant’s right to bring a civil action under Section
502(a) of ERISA.

(e)    Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.
(f)    Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until the applicant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 11(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 11(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 11, the
applicant may bring legal action for benefits under the Plan pursuant to Section
502(a) of ERISA.
SECTION 12.
BASIS OF PAYMENTS TO AND FROM PLAN.

All benefits under the Plan shall be paid by the Company. The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.
SECTION 13.
OTHER PLAN INFORMATION.

(a)    Employer and Plan Identification Numbers. The Employer Identification
Number assigned to the Company (which is the “Plan Sponsor” as that term is used
in ERISA) by the Internal Revenue Service is 04-3257395. The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is 507.
(b)    Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal
year for the purpose of maintaining the Plan’s records is December 31.
(c)    Agent for the Service of Legal Process. The agent for the service of
legal process with respect to the Plan is:
Exelixis, Inc.
Attn: Corporate Secretary
210 East Grand Avenue
South San Francisco, CA 94080
(d)    Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is:


11.

--------------------------------------------------------------------------------




Exelixis, Inc.
Attn: Corporate Secretary
210 East Grand Avenue
South San Francisco, CA 94080
The Plan Sponsor’s and Plan Administrator’s telephone number is (650) 837-7000.
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.
SECTION 14.
STATEMENT OF ERISA RIGHTS.

Participants in this Plan (which is a welfare benefit plan sponsored by
Exelixis, Inc.) are entitled to certain rights and protections under ERISA. If
you are a Participant, you are considered a participant in the Plan for the
purposes of this Section 14 and, under ERISA, you are entitled to:


Receive Information About Your Plan and Benefits
(a)    Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;
(b)    Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description. The Administrator may make a reasonable charge for the copies;
and
(c)    Receive a summary of the Plan’s annual financial report, if applicable.
The Plan Administrator is required by law to furnish each participant with a
copy of this summary annual report.
Prudent Actions By Plan Fiduciaries
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within thirty (30) days,
you may file suit in a Federal court. In such a case, the court may require the
Plan Administrator to provide the materials and pay you up to $110 a day until
you receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.
If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court.
If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.


12.

--------------------------------------------------------------------------------




Assistance With Your Questions
If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.


SECTION 15.
GENERAL PROVISIONS.

(a)    Notices. Any notice, demand or request required or permitted to be given
by either the Company or a Participant pursuant to the terms of this Plan shall
be in writing and shall be deemed given when delivered personally or deposited
in the U.S. mail, First Class with postage prepaid, and addressed to the
parties, in the case of the Company, at the address set forth in Section 11(a)
and, in the case of a Participant, at the address as set forth in the Company’s
employment file maintained for the Participant as previously furnished by the
Participant or such other address as a party may request by notifying the other
in writing.
(b)    Transfer and Assignment. The rights and obligations of a Participant
under this Plan may not be transferred or assigned without the prior written
consent of the Company. This Plan shall be binding upon any surviving entity
resulting from a Change in Control and upon any other person who is a successor
by merger, acquisition, consolidation or otherwise to the business formerly
carried on by the Company without regard to whether or not such person or entity
actively assumes the obligations hereunder.
(c)    Waiver and Costs of Enforcement. Any party’s failure to enforce any
provision or provisions of this Plan shall not in any way be construed as a
waiver of any such provision or provisions, nor prevent any party from
thereafter enforcing each and every other provision of this Plan. The rights
granted to the parties herein are cumulative and shall not constitute a waiver
of any party’s right to assert all other legal remedies available to it under
the circumstances. All out-of-pocket costs and expenses reasonably incurred by a
Participant (including attorneys’ fees) in connection with enforcing the
Participant’s rights under the Plan (including the costs and expenses of
complying with the provisions of Section 11) shall be paid by the Company if
such rights relate to a Covered Termination that occurs any time after the date
that is one (1) month prior to the effective date of the first Change in Control
that occurs after the Participant commences participation in the Plan.
Notwithstanding the foregoing, if the Participant initiates any claim or action
and the claim or action is totally without merit or frivolous, the Participant
shall be responsible for the Participant’s own costs and expenses.
(d)    Severability. Should any provision of this Plan be declared or determined
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.
(e)    Section Headings. Section headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.
SECTION 16.
EXECUTION.

To record the adoption of the Plan as set forth herein, Exelixis, Inc. has
caused its duly authorized officer to execute the same as of the Effective Date.
EXELIXIS, INC.
By: /s/ JENNIFER DRIMMER
Title: Vice President, Corporate Legal Affairs & Secretary


13.

--------------------------------------------------------------------------------






EXHIBIT A
EXELIXIS, INC.


CHANGE IN CONTROL AND SEVERANCE BENEFIT PLAN
PARTICIPATION NOTICE
To:    
Date:    
Exelixis, Inc. (the “Company”) has adopted the Exelixis, Inc. Change in Control
and Severance Benefit Plan (the “Plan”). The Company is providing you with this
Participation Notice to inform you that you have been designated as a
Participant in the Plan. A copy of the Plan document is attached to this
Participation Notice. The terms and conditions of your participation in the Plan
are as set forth in the Plan and this Participation Notice, which together also
constitute a summary plan description of the Plan.
For the purposes of the Plan you [_] are an Executive Participant [_] are not an
Executive Participant.
Except as provided in the Plan, the Plan supersedes any and all severance or
change in control benefits payable to you as set forth in any agreement,
including offer letters, with the Company entered into prior to the date hereof.
Notwithstanding the terms of the Plan:
[____________________________________________________________________
____________________________________________________________________]


Please return to the Company’s Corporate Secretary a copy of this Participation
Notice signed by you and retain a copy of this Participation Notice, along with
the Plan document, for your records.
EXELIXIS, INC.


By:    
Its:    


14.
40547482 v17

--------------------------------------------------------------------------------





ACKNOWLEDGEMENT
The undersigned Participant hereby acknowledges receipt of the foregoing
Participation Notice. In the event the undersigned holds outstanding stock
options or other stock awards as of the date of this Participation Notice, the
undersigned hereby:*


¨
accepts all of the benefits of Section 4(b) of the Plan regardless of any
potential adverse effects on any outstanding option or other stock award

¨
accepts the benefits of Section 4(b) of the Plan that have no adverse effect on
outstanding options or other stock awards and rejects the benefits of Section
4(b) of the Plan as to those outstanding options and other stock awards that
would have potential adverse effects

¨
other (please describe): ____________________________________________

__________________________________________________________________
__________________________________________________________________
__________________________________________________________________
__________________________________________________________________


The undersigned acknowledges that the undersigned has been advised to obtain tax
and financial advice regarding the consequences of this election including the
effect, if any, on the status of the stock options for tax purposes under
Section 422 of the Internal Revenue Code.


    
    
Print name


*    Please check one box; failure to check a box will be deemed the selection
of the second alternative (i.e., accepting the benefits of Section 4(b) of the
Plan that have no adverse effect on outstanding options or other stock awards
and rejecting the benefits of Section 4(b) of the Plan as to those outstanding
options and other stock awards that would have potential adverse effects).








15.

--------------------------------------------------------------------------------


For Employees Age 40 or Older
Individual Termination


EXHIBIT B
RELEASE AGREEMENT
I have reviewed, I understand and I agree completely to the terms set forth in
the Exelixis, Inc. Change in Control and Severance Benefit Plan (the “Plan”).
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.
I hereby acknowledge and reaffirm my continuing obligations under the Company’s
Employee Proprietary Information and Inventions Agreement.
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their current and former
partners, members, directors, officers, employees, stockholders, shareholders,
agents, attorneys, predecessors, insurers, affiliates and assigns (collectively,
the “Released Parties”), from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring at any time prior to or on the date I sign
this Release (collectively, the “Released Claims”). The Released Claims include
but are not limited to: (a) all claims arising out of or in any way related to
my employment with the Company and its affiliates, or their affiliates, or the
termination of that employment; (b) all claims related to compensation or
benefits from the Company and its affiliates, or their affiliates, including
salary, bonuses, commissions, vacation, paid time off, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership,
equity or profits interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964, the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (the “ADEA”), the federal Employee
Retirement Income Security Act of 1974, the California Labor Code, and the
California Fair Employment and Housing Act.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in this Release is in addition to anything of
value to which I am already entitled. I further acknowledge that I have been
advised, as required by the ADEA, that: (a) my waiver and release do not apply
to any rights or claims that may arise after the date that I sign this Release;
(b) I should consult with an attorney prior to signing this Release (although I
may choose voluntarily not to do so); (c) I have twenty-one (21) days to
consider this Release (although I may choose voluntarily to sign this Release
earlier); (d) I have seven (7) days following the date I sign this Release to
revoke it by providing written notice of my revocation to an officer of the
Company; and (e) this Release shall not be effective until the date upon which
the revocation period has expired, which shall be the eighth (8th) day after the
date that I sign this Release provided that I do not revoke it.
In giving the releases set forth in this Release, which include claims which may
be unknown to me at present, I acknowledge that I have read and understand
Section 1542 of the California Civil Code which reads as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” I hereby expressly waive and relinquish all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to my release of any claims hereunder, including but
not limited to the release of unknown and unsuspected claims.


1.

--------------------------------------------------------------------------------

For Employees Age 40 or Older
Individual Termination


Notwithstanding the foregoing, I understand that the following are not included
in the Released Claims (the “Excluded Claims”): (a) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company or its affiliate to which I am a party or under applicable law;
(b) any rights which cannot be waived as a matter of law; (c) any rights I have
to file or pursue a claim for workers’ compensation or unemployment insurance;
and (d) any claims for breach of the Plan arising after the date that I sign
this Release. In addition, nothing in this Release shall prevent me from filing,
cooperating with or participating in any proceeding before any federal, state or
other government agency, except that I acknowledge and agree and hereby waive my
right to any monetary benefits in connection with any such claim, charge or
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or any analogous federal, state or other government agency with regard to
any claim released herein. I hereby represent that, other than the Excluded
Claims, I am not aware of any claims I have or might have against any of the
Released Parties that are not included in the Released Claims.
I hereby represent that I have been paid all compensation owed and for all time
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, any applicable law or Company policy; and I have
not suffered any on-the-job injury or illness for which I have not already filed
a workers’ compensation claim.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me, and I must not subsequently revoke the Release.
PARTICIPANT:
____________________________________
(Signature)
Printed Name:    
Date:    




2.

--------------------------------------------------------------------------------


For Employees Age 40 or Older
Group Termination


EXHIBIT C
RELEASE AGREEMENT
I have reviewed, I understand and I agree completely to the terms set forth in
the Exelixis, Inc. Change in Control and Severance Benefit Plan (the “Plan”).
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.
I hereby acknowledge and reaffirm my continuing obligations under the Company’s
Employee Proprietary Information and Inventions Agreement.
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and their current and former partners,
members, directors, officers, employees, stockholders, shareholders, agents,
attorneys, predecessors, insurers, affiliates and assigns (collectively, the
“Released Parties”), from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to or on the date I sign this
Release (collectively, the “Released Claims”). The Released Claims include but
are not limited to: (a) all claims arising out of or in any way related to my
employment with the Company and its affiliates, or their affiliates, or the
termination of that employment; (b) all claims related to compensation or
benefits from the Company and its affiliates, or their affiliates, including
salary, bonuses, commissions, vacation, paid time off, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership,
equity or profits interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964, the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (the “ADEA”), the federal Employee
Retirement Income Security Act of 1974, the California Labor Code, and the
California Fair Employment and Housing Act.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in this Release is in addition to anything of
value to which I am already entitled. I further acknowledge that I have been
advised, as required by the ADEA, that: (a) my waiver and release do not apply
to any rights or claims that may arise after the date that I sign this Release;
(b) I should consult with an attorney prior to signing this Release (although I
may choose voluntarily not to do so); (c) I have forty-five (45) days to
consider this Release (although I may choose voluntarily to sign this Release
earlier); (d) I have seven (7) days following the date I sign this Release to
revoke it by providing written notice of my revocation to an officer of the
Company; and (e) this Release shall not be effective until the date upon which
the revocation period has expired, which shall be the eighth (8th) day after the
date that I sign this Release provided that I do not revoke it. I hereby further
acknowledge that the Company has provided me with ADEA disclosure information
(under 29 U.S.C. § 626(f)(1)(H)).
In giving the releases set forth in this Release, which include claims which may
be unknown to me at present, I acknowledge that I have read and understand
Section 1542 of the California Civil Code which reads as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” I hereby expressly waive and relinquish all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to my release of any claims hereunder, including but
not limited to the release of unknown and unsuspected claims.


1.

--------------------------------------------------------------------------------

For Employees Age 40 or Older
Group Termination


Notwithstanding the foregoing, I understand that the following are not included
in the Released Claims (the “Excluded Claims”): (a) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company or its affiliate to which I am a party or under applicable law;
(b) any rights which cannot be waived as a matter of law; (c) any rights I have
to file or pursue a claim for workers’ compensation or unemployment insurance;
and (d) any claims for breach of the Plan arising after the date that I sign
this Release. In addition, nothing in this Release shall prevent me from filing,
cooperating with or participating in any proceeding before any federal, state or
other government agency, except that I acknowledge and agree and hereby waive my
right to any monetary benefits in connection with any such claim, charge or
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or any analogous federal, state or other government agency with regard to
any claim released herein. I hereby represent that, other than the Excluded
Claims, I am not aware of any claims I have or might have against any of the
Released Parties that are not included in the Released Claims.
I hereby represent that I have been paid all compensation owed and for all time
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, any applicable law or Company policy; and I have
not suffered any on-the-job injury or illness for which I have not already filed
a workers’ compensation claim.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me, and I must not subsequently revoke the Release.
PARTICIPANT:
____________________________________
(Signature)
Printed Name:    
Date:    




2.

--------------------------------------------------------------------------------


For Employees Under Age 40
Individual or Group Termination


EXHIBIT D
RELEASE AGREEMENT
I have reviewed, I understand and I agree completely to the terms set forth in
the Exelixis, Inc. Change in Control and Severance Benefit Plan (the “Plan”).
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.
I hereby acknowledge and reaffirm my continuing obligations under the Company’s
Employee Proprietary Information and Inventions Agreement.
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and their current and former partners,
members, directors, officers, employees, stockholders, shareholders, agents,
attorneys, predecessors, insurers, affiliates and assigns (collectively, the
“Released Parties”), from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to or on the date I sign this
Release (collectively, the “Released Claims”). The Released Claims include but
are not limited to: (a) all claims arising out of or in any way related to my
employment with the Company and its affiliates, or their affiliates, or the
termination of that employment; (b) all claims related to compensation or
benefits from the Company and its affiliates, or their affiliates, including
salary, bonuses, commissions, vacation, paid time off, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership,
equity or profits interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964, the federal Americans with Disabilities Act of 1990, the federal Employee
Retirement Income Security Act of 1974, the California Labor Code, and the
California Fair Employment and Housing Act.
In giving the releases set forth in this Release, which include claims which may
be unknown to me at present, I acknowledge that I have read and understand
Section 1542 of the California Civil Code which reads as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” I hereby expressly waive and relinquish all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to my release of any claims hereunder, including but
not limited to the release of unknown and unsuspected claims.
Notwithstanding the foregoing, I understand that the following are not included
in the Released Claims (the “Excluded Claims”): (a) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company or its affiliate to which I am a party or under applicable law;
(b) any rights which cannot be waived as a matter of law; (c) any rights I have
to file or pursue a claim for workers’ compensation or unemployment insurance;
and (d) any claims for breach of the Plan arising after the date that I sign
this Release. In addition, nothing in this Release shall prevent me from filing,
cooperating with or participating in any proceeding before any federal, state or
other government agency, except that I acknowledge and agree and hereby waive my
right to any monetary benefits in connection with any such claim, charge or
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or any analogous federal, state or other government agency with regard to
any claim released herein. I hereby represent that, other than the Excluded
Claims, I am not aware of any claims I have or might have against any of the
Released Parties that are not included in the Released Claims.


1.

--------------------------------------------------------------------------------

For Employees Under Age 40
Individual or Group Termination




I hereby represent that I have been paid all compensation owed and for all time
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, any applicable law or Company policy; and I have
not suffered any on-the-job injury or illness for which I have not already filed
a workers’ compensation claim.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.
PARTICIPANT:
____________________________________
(Signature)
Printed Name:    
Date:    






2.